In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 15-1517

GEORGE H. DAWSON,
                                                  Plaintiff-Appellant,

                                  v.


MICHAEL BROWN, Springfield Illinois
Police Department,
                                                 Defendant-Appellee.

         Appeal from the United States District Court for the
                      Central District of Illinois.
         No. 3:12-cv-03330-RM-TSH — Richard Mills, Judge.


  ARGUED SEPTEMBER 11, 2015 — DECIDED OCTOBER 7, 2015


   Before BAUER, WILLIAMS, and HAMILTON, Circuit Judges.
    BAUER, Circuit Judge. Plaintiff-appellant, George H. Dawson
(“Dawson”), filed a six-count complaint that included, among
other claims, a civil rights action pursuant to 42 U.S.C. § 1983
against Officers Michael Brown and Chance Warnisher of the
Springfield Police Department for use of excessive force. The
district court granted summary judgment in favor of the
defendants on all six counts. On appeal, Dawson only chal-
2                                                          No. 15-1517

lenges the district court’s grant of summary judgment in favor
of Officer Brown on the excessive force claim. For the reasons
that follow, we affirm.
                          I. BACKGROUND
    On the evening of December 14, 2011, Officer Steve Stirmell
of the Jerome Police Department observed a white pickup
truck speeding on Iles Avenue. Officer Stirmell followed the
truck and activated his sirens. The driver of the truck, Greg
Dawson (“Greg”), ignored the sirens and continued driving.
As a result, Officer Stirmell radioed for assistance. Around
10:28 p.m., Officer Brown of the Springfield Police Department
received a dispatch regarding Greg’s vehicle fleeing from
Officer Stirmell. Officer Warnisher of the Springfield Police
Department also received a dispatch regarding the pursuit.
Both officers responded to assist Officer Stirmell.
    Eventually, Greg drove to his father’s house on Lowell
Avenue in Springfield, Illinois. Dawson is Greg’s father. When
Greg arrived at the house, he ran from his truck and jumped
the fence into his father’s backyard. At this point, Officer
Stirmell ceased pursuit and began searching Greg’s truck.
Shortly thereafter, Officers Brown and Warnisher, as well as
four or five other officers, arrived at the house. Several officers,
including Officer Warnisher, then searched the backyard to
locate Greg. The officers knew Greg had refused to stop for
Officer Stirmell, but were also under the mistaken impression
that Greg had an outstanding arrest warrant for involvement
with dangerous drugs.1


1
    The officers had confused him with a different Greg Dawson.
No. 15-1517                                                    3

    Sometime after the officers arrived, Dawson (who had been
asleep in his home) received a call from his neighbor that police
were in his yard. Dawson went out and saw several officers
standing outside his front door. The officers asked Dawson
whether he knew where Greg was, to which he replied he did
not. Dawson stepped out of his house and sat on the front
stoop. Dawson’s front stoop faced out towards Lowell Avenue,
while his driveway was parallel to his stoop and ran along the
side of his house and led into a detached garage in the back. At
an officer’s request, Dawson called Greg’s cell phone to locate
him, but Greg did not answer. Dawson remained outside and
answered the officers’ other questions. He informed them that
he was 72 years old, and that his son had no involvement in
drug dealing. While Dawson was speaking with the police
from his front stoop, Greg re-appeared down the street
running towards the side door of Dawson’s house that faced
the driveway.
   At this point, the depositions of Dawson, Officer Brown,
Officer Stirmell, and Officer Warnisher differ on the exact
details of what occurred.
    According to Dawson’s deposition testimony, after he saw
Greg run towards the side door of the house, he got up from
the front stoop and went around the corner of the house. Once
he rounded the corner, he observed Officer Warnisher and
possibly another officer attempting to arrest Greg on the
driveway outside the side door of the house; Greg was
physically resisting arrest. During the struggle, Dawson
observed Officer Warnisher use his taser on Greg. Since Greg
continued to resist arrest, Dawson believed Officer Warnisher
was going to deploy it on Greg a second time. As a result,
4                                                  No. 15-1517

Dawson walked up to Officer Warnisher and “showed [his]
hands” to indicate he did not have any weapons. As he
approached, he stated, “Please don’t kill him.” Dawson came
within three or four feet of Officer Warnisher, who was still
attempting to subdue Greg. Officer Warnisher then kicked
Dawson in his side. This caused Dawson to stumble back a few
feet, but he did not fall. Rather, he testified that he “snapped
right back,” however, he was then “immediately” tackled from
behind by Officer Brown. Dawson testified this occurred
within “a second” after he was kicked.
    According to Officer Brown’s deposition testimony, he was
searching through the neighbor’s yard when Greg re-appeared
running towards the side of the house. Officer Brown rounded
the corner of the neighbor’s house and ran up Dawson’s
driveway. As he ran up the driveway, he observed Greg on the
ground while Officers Warnisher and Stirmell struggled to
handcuff him. During the struggle, Officer Brown observed
Dawson approaching Officer Warnisher with his arms ex-
tended and exclaiming, “That’s my son.” Officer Brown told
Dawson to “get back” and pushed him away, causing Dawson
to trip and fall onto the driveway. According to Officer Brown,
the entire time between when he rounded the corner to when
he pushed Dawson was between two to three seconds. In
addition, Officer Brown testified that he did not see Officer
Warnisher kick Dawson.
    According to Officer Stirmell’s deposition testimony, he
heard yelling near the side of the house and ran to the scene.
There, he saw Officer Warnisher struggling with Greg. Officer
Stirmell assisted by grabbing Greg’s legs and tackling him to
the ground. Thereafter, Officer Brown arrived and used his
No. 15-1517                                                  5

taser to subdue Greg. Immediately after Greg was tased,
Dawson approached Officer Stirmell from behind, placed his
hand on Officer Stirmell’s shoulder and stated, “Leave my son
alone, leave my son alone, don’t hurt him.” Officer Stirmell
testified that he was aware that Officer Brown took action to
get Dawson away from Officer Stirmell, but he did not see
what occurred.
    According to Officer Warnisher’s deposition testimony, he
and another officer with a canine unit were searching Daw-
son’s backyard for Greg. The canine unit quickly located Greg,
who then ran from the officers and into several of his neigh-
bors’ backyards. Officer Warnisher pursued him on foot. After
running through several yards, Greg eventually turned around
and began running back towards Dawson’s house. As he ran
back, he jumped over the fence surrounding Dawson’s
backyard. While he was going over the fence, Officer
Warnisher deployed his taser on Greg. However, this was
ineffective; Greg made it over the fence and continued fleeing.
Officer Warnisher jumped the fence as well and pursued Greg
as he ran towards Dawson’s house. Once Greg reached the side
of Dawson’s house, he opened the side door, but Officer
Warnisher grabbed him in a bear hug before he could enter. As
Officer Warnisher held Greg, Dawson appeared and shouted,
“Let go of my son.” Officer Warnisher turned so that he was in
between Greg and Dawson. Once Dawson came within three
or four feet, Officer Warnisher yelled, “Get back,” and kicked
Dawson in his torso. After Officer Warnisher kicked Dawson,
Officer Stirmell arrived to help wrestle Greg to the ground. As
the two officers struggled to handcuff Greg, Officer Warnisher
heard Officer Brown warn Dawson to step back. Over his
6                                                 No. 15-1517

shoulder, Officer Warnisher saw Dawson standing as Officer
Brown pushed him away. According to Officer Warnisher, the
entire incident from his initial contact with Greg to when both
Greg and Dawson were in custody lasted between ten to
twenty seconds.
   Following this incident, Dawson was handcuffed and
arrested for resisting arrest and obstruction. However, he was
never formally charged. After his arrest, he was driven to the
police station, where he posted bond. Afterwards, his daughter
took him to the emergency room to treat the injuries he
sustained.
     On December 3, 2012, Dawson filed a six-count complaint
in the United States District Court for the Central District of
Illinois. Count I was a § 1983 claim against Officer Warnisher
for use of excessive force. Count II was an assault and battery
claim against Officer Warnisher. Count III was a § 1983 claim
against Officer Brown for use of excessive force. Count IV was
an assault and battery claim against Officer Brown. Count V
was a § 1983 claim against Officer Stirmell for failure to
intervene. Count VI was a § 1983 claim against Officers
Warnisher, Brown, and Stirmell for conspiracy to interfere with
Dawson’s civil rights. Officers Warnisher and Brown moved
for summary judgment on Counts I–IV and VI, which was
granted. Officer Stirmell moved for summary judgment for the
claims asserted against him in a separate proceeding, which
was also granted.
                      II. DISCUSSION
   On appeal, Dawson challenges whether it was proper for
the district court to grant summary judgment in favor of
No. 15-1517                                                       7

Officer Brown regarding the excessive force issue. Specifically,
Dawson argues that the district court improperly resolved
disputed issues of material fact, failed to construe the facts in
the light most favorable to Dawson, and that Officer Brown
was not entitled to qualified immunity.
    We review the district court’s grant of summary judgment
de novo and construe all facts as well as all reasonable infer-
ences in the light most favorable to the non-moving party. See
Fitzgerald v. Santoro, 707 F.3d 725, 730 (7th Cir. 2013). However,
“favor toward the nonmoving party does not extend to
drawing inferences that are supported by only speculation or
conjecture.” Id. (citing Harper v. C.R. England, Inc., 687 F.3d 297,
306 (7th Cir. 2012)).
    Summary judgment is appropriate if “there is no genuine
dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Fed. R. Civ. P. 56(a). However,
“[t]he mere existence of some alleged factual dispute” is
insufficient to defeat a motion for summary judgment. See
Lawrence v. Kenosha County, 391 F.3d 837, 842 (7th Cir. 2004)
(emphasis in original). A genuine dispute to a material fact
exists if “the evidence is such that a reasonable jury could
return a verdict for the nonmoving party.” Id. (citation omit-
ted). Material facts are those that “‘might affect the outcome of
the suit’ under applicable substantive law.” Id. (citation
omitted).
    Excessive force claims are reviewed under the Fourth
Amendment’s objective reasonableness standard. See Graham
v. Connor, 490 U.S. 386, 395 (1989). Whether a police officer
used excessive force is analyzed from the perspective of a
8                                                   No. 15-1517

reasonable officer under the circumstances, rather than
examining the officer’s actions in hindsight. Id. at 396 (“‘Not
every push or shove, even if it may later seem unnecessary in
the peace of a judge’s chambers,’ violates the Fourth Amend-
ment.”) (citation omitted). The court addresses several factors
to determine the reasonableness of an officer’s actions under
the circumstances, including the severity of the crime; whether
the suspect posed an immediate threat to the officers or others;
whether the suspect was resisting or evading arrest; whether
the individual was under arrest or suspected of committing a
crime; whether the individual was armed; and whether the
person was interfering or attempting to interfere with the
officer’s duties. See Padula v. Leimbach, 656 F.3d 595, 602 (7th
Cir. 2011) (citation omitted). However, the court’s ultimate goal
in examining these factors is to determine “whether the force
used to seize the suspect was excessive in relation to the
danger he posed … if left unattended.” Id. (citation omitted).
Finally, if there are sufficient undisputed material facts to
establish that the officer acted reasonably under the circum-
stances, then the court must resolve the issue as a matter of
law, rather than allow a jury to “second-guess” the officer’s
actions. See Bell v. Irwin, 321 F.3d 637, 640 (7th Cir. 2003).
   Here, the undisputed material facts viewed in the light
most favorable to Dawson establish that Dawson’s son Greg
was evading arrest. After Greg ran towards the side door of
the house, Officer Warnisher grabbed him to prevent his
escape. However, Greg continued to physically resist arrest.
Officer Warnisher used his taser on Greg at least once, but it
was ineffective. At some point during this struggle, Dawson
approached Officer Warnisher while he was still trying to
No. 15-1517                                                     9

subdue Greg. Dawson showed his hands as he approached
Officer Warnisher and exclaimed, “Please don’t kill him.” He
came within three or four feet of Officer Warnisher, who then
kicked him away.
    In addition, it is undisputed that Officer Brown tackled
Dawson into the driveway. According to Dawson, this tackle
occurred “immediately” after he was kicked back by Officer
Warnisher. According to Officer Brown, it was as Dawson was
approaching Officer Warnisher. According to Officer Stirmell,
it was after Dawson approached and put his hand on Officer
Stirmell’s shoulder. According to Officer Warnisher, it was
after he kicked Dawson and while he and Officer Stirmell were
trying to subdue Greg. Although the parties disagree on the
exact timeline of the events, it is clear that the entire incident
lasted mere seconds. Thus, it is a reasonable inference that
Officer Brown tackled Dawson either as Dawson was ap-
proaching Officer Warnisher, or seconds after Dawson had
approached Officer Warnisher.
    This factual dispute, however, does not create a genuine
issue of material fact because under any view it was reasonable
for Officer Brown to believe that Dawson was attempting to
interfere with a lawful arrest. Dawson’s testimony acknowl-
edges that he approached Officer Warnisher as Officer
Warnisher struggled to arrest a suspect who had previously
evaded capture and was still physically resisting arrest. Officer
Warnisher was in a dangerous position due to his inability to
subdue a non-compliant suspect. Dawson came within three to
four feet of Officer Warnisher while he was in this dangerous
situation. In addition, Dawson communicated that he was
afraid Officer Warnisher was going to kill his son. As the
10                                                    No. 15-1517

district court properly found, a reasonable officer under these
circumstances could reasonably believe it was necessary to
tackle Dawson to protect Officer Warnisher from Dawson’s
interference with a lawful arrest. See Smith v. Ball State Univer-
sity, 295 F.3d 763, 770 (7th Cir. 2002) (“When police officers face
what is essentially a fluid situation, they are entitled to
graduate their response to meet the demands of the circum-
stances confronting them.”) (citation omitted).
    Dawson argues that the district court improperly resolved
disputed issues of material fact and failed to view the facts in
the light most favorable to Dawson. Specifically, Dawson
combines Officer Brown’s testimony that Officer Brown did not
see Officer Warnisher kick Dawson, with Dawson’s testimony
that Officer Brown tackled him immediately after Officer
Warnisher kicked him. Under this combination, Dawson claims
that the district court should have assumed Officer Brown did
not observe Dawson approach Officer Warnisher or hear
Dawson state anything to Officer Warnisher. Dawson supports
this claim by arguing that according to Dawson’s testimony, he
approached Officer Warnisher and stated, “Please don’t kill
him” before he was kicked; while Officer Brown testified that
he did not see Officer Warnisher kick Dawson. Therefore,
Dawson believes the court should assume that Officer Brown
did not arrive until after Dawson was kicked. Thus, under
Dawson’s analysis, the district court could only view the
evidence in the light most favorable to Dawson by assuming
that when Officer Brown rounded the corner he only saw
Dawson straightening himself up as he stood six to seven feet
away from Officers Warnisher and Stirmell, who were strug-
gling to arrest Greg. Further, under Dawson’s view, the district
No. 15-1517                                                   11

court should have assumed Officer Brown then immediately
tackled Dawson to the ground without any knowledge of
Dawson’s prior interaction with Officer Warnisher that
occurred seconds earlier.
    Although we must view the evidence in the light most
favorable to Dawson, he is only entitled to reasonable inferences
from the facts presented, not those only supported by specula-
tion or conjecture. See Fitzgerald, 707 F.3d at 730 (emphasis
added). If the court accepted Dawson’s testimony that he was
tackled “immediately” after he was kicked by Officer
Warnisher, then no reasonable juror could find that Officer
Brown was unaware that Dawson had just approached the
officers struggling to arrest Greg. However, if the court
rejected Dawson’s testimony, then the only other evidence a
reasonable juror could rely upon comes from the officers’
testimony. According to the officers, the tackle occurred either
as Dawson was approaching Officer Warnisher, when Dawson
placed his hand on Officer Stirmell, or as Dawson stood over
Officer Warnisher’s shoulder while he struggled to arrest Greg.
In any of these scenarios, the force used was constitutional
because a reasonable officer could have reasonably believed
that Dawson was interfering with a lawful arrest. Thus, even
with the facts and inferences viewed in his favor, Dawson fails
to establish a coherent narrative from the testimony presented
that is sufficient to withstand summary judgment.
    Therefore, we hold that Officer Brown did not use excessive
force, but rather acted as a reasonable officer under the
circumstances. Also, since Officer Brown did not violate
Dawson’s Fourth Amendment rights, it is unnecessary to
address whether he was entitled to qualified immunity. As a
12                                                  No. 15-1517

result, the district court did not err in granting summary
judgment in favor of Officer Brown.
                     III. CONCLUSION
    For the foregoing reasons, the judgment of the district court
is AFFIRMED.